UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6576


GARY VANNATTER, SR.,

                Petitioner - Appellant,

          v.

MICHAEL MCCALL, Warden of Perry Correctional Institute,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.       Joseph F. Anderson, Jr.,
District Judge. (6:11-cv-00235-JFA)


Submitted:   December 20, 2011            Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Vannatter, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gary    Vannatter,        Sr.,       seeks    to    appeal        the    district

court’s    order       accepting        the   recommendation           of     the    magistrate

judge to dismiss Vannatter’s 28 U.S.C. § 2254 (2006) petition as

an    unauthorized,          successive         petition.           The       order      is     not

appealable       unless        a    circuit         justice       or      judge        issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(A) (2006).

A    certificate        of     appealability          will    not       issue        absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the    merits,      a    prisoner      satisfies          this      standard     by

demonstrating         that     reasonable           jurists       would      find      that     the

district       court’s       assessment       of    the     constitutional             claims    is

debatable       or    wrong.        Slack     v.     McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at   484-85.          We     have   independently           reviewed         the    record      and

conclude       that    Vannatter        has   not     made    the      requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3